The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
There is no support in the elected embodiment of figure 17 for the claimed limitation of “wherein: the first light shielding layer is disposed between the gate electrode and the scanning line in a thickness direction of the electro-optical device, the light shielding portion has a shape different from a shape of the first light shielding layer, and at least a portion of the first light shielding layer is between the transistor and a part of the light shielding portion in the thickness direction”, as recited in claim 11.

There is no support in the elected embodiment of figure 17 for the claimed limitation of “a second light shielding layer that is electrically connected to the first light shielding layer through the light shielding portion, the second light shielding layer overlapping with the low concentration impurity region of the semiconductor layer in plan view”, as recited in claim 12.  The disclosure recites in paragraph [0103] that in the of embodiment 2 of FIG. 16 to FIG. 25 “the second light shielding layer 5a, the interlayer insulating layer 40, 44, and the like described with reference to the embodiment 1 are not disposed”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (2004/0051822).Regarding claim 1, Sato teaches in figures 3, 4 and related text an electro-optical device, comprising: 
a pixel electrode 9; 
a transistor having a gate electrode 35 and a semiconductor layer 1 (including portions 1a, 1b, 1c and 1e), the semiconductor layer including (see figure 3): a channel region 1a, a high concentration impurity region 1e electrically connected to the pixel electrode 9, and a low concentration impurity region 1c between the channel region and the high concentration impurity region;
a first insulating layer 41 covering the transistor and having a first contact hole 22; 
a scanning line 3a electrically connected to the gate electrode 35 through the first contact hole 22; 
a first light shielding layer (47 and 6a) that is disposed at a layer between the gate electrode 35 and the scanning line 3a and to which a constant potential is applied; 
the first light shielding layer 6a overlapping with the low concentration impurity region 1c of the semiconductor layer in plan view; and
 a second insulating layer 42/43 covering the scanning line 3a and the first light shielding layer; and a light shielding portion electrically connected to the first light shielding layer 47/6a, the light shielding portion including: 
a first portion (a horizontal part of element 3a and a part which is located inside hole 22) that is disposed in a hole 22 of the second insulating layer 42, the first portion overlapping with the low concentration impurity region 1c (see figure 3) of the semiconductor layer in plan view, and 
a second portion that is disposed in a hole 22 of the first insulating layer 41, the second portion extending along the low concentration impurity region of the semiconductor layer in plan view.

Sato does not explicitly state that elements 47 and 3a are light shielding layers.
Sato teaches that scanning layer 3a comprises aluminum and thus can function as a light shielding layer.
Sato further teaches in figure 4 and related text (see e.g. paragraph [0018]) that scanning lines 3a and data lines 6a formed of metal and function as a light shielding layer.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form elements 47 and 3a of metal in Sato’s device, in order to simplify the processing steps of making the device.
The combined device now comprises a first light shielding layer (since element 47 is formed of metal).

Regarding claim 2, Sato teaches in figure 4 and related text that the first light shielding layer is disposed to overlap with the part of the semiconductor layer 1 in plan view, and the light shielding portion includes a first portion overlapping the first light shielding layer and a second portion protruding from the first portion to the semiconductor layer 1 side.

Regarding claim 3, Sato teaches in figure 4 and related text that the first portion overlaps the first light shielding layer on an opposite side thereof from the transistor, and the second portion protrudes toward the semiconductor layer side beside the first light shielding layer.

Regarding claim 4, Sato teaches in figure 4 and related text that a pixel electrode 9 electrically connected to the transistor, wherein the semiconductor layer 1 includes a channel region 1a, a high concentration impurity region 1e electrically connected to the pixel electrode 9, and a low concentration impurity region 1c (see paragraph [0061]) between the channel region and the high concentration impurity region, and the light shielding portion is disposed to cover the low concentration impurity region as the part of the semiconductor layer 1.

Regarding claim 5, Sato teaches in figure 4 and related text that the second portion is disposed along the low concentration impurity region on both sides in the width direction of the low concentration impurity region.

Regarding claim 6, Sato teaches in figure 4 and related text a second insulating layer 43 overlapping the first light shielding layer and having a second contact hole; and 
a second light shielding layer 9 electrically connected with the first light shielding layer through the second contact hole, wherein the second contact hole includes a first hole portion extending through the second insulating layer 43 between the first light shielding layer and the second light shielding layer 9, and a second hole portion protruding, beside the first light shielding layer, toward the semiconductor layer 1 side from the first hole, and 
a portion of the light shielding portion located inside the first hole portion is the first portion, and a portion of the light shielding portion located inside the second hole portion is the second portion.

Regarding claim 8, Sato teaches in figure 4 and related text a fourth light shielding layer (on substrate 20, see paragraph [0066]) overlapping the semiconductor layer 1 on an opposite side thereof from the gate electrode 35, with a third insulating layer 26 interposed between the semiconductor layer 1 and the forth light shielding layer, wherein the gate electrode 35 and the fourth light shielding layer are electrically connected.

Regarding claim 9, Sato teaches in figures 2-3 and related text a holding capacitor 70 overlapping the first light shielding layer on an opposite side thereof from the gate electrode 35.

Regarding claim 10, Sato teaches in figure 4 and related text an electronic apparatus comprising the electro-optical device according to claim 1.

Regarding claim 11, Sato teaches in figure 4 and related text that the first light shielding layer is disposed between the gate electrode 35 and the scanning line 3a in a thickness direction of the electro-optical device, the light shielding portion (a portion of layer 47 and/or 6a) has a shape different from a shape of the first light shielding layer (as arbitrarily chosen), and at least a portion of the light shielding layer 41 is between the transistor and a part of the light shielding portion in the thickness direction.

Regarding claim 12, Sato teaches in figure 4 and related text a second light shielding layer 9 that is electrically connected to the first light shielding layer through the light shielding portion, the second light shielding layer overlapping with the low concentration impurity region of the semiconductor layer in plan view.

Regarding claim 13, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the light shielding portion composed of a material different from that of the first light shielding layer in prior art’s device, in order to provide different shielding capabilities to different parts of the device according to the requirement of the application at hand.

Regarding claim 14, Sato teaches in figure 4 and related text that the first light shielding layer is configured to permanently receive the constant potential.

Regarding claim 15, Sato teaches in figure 4 and related text that a data line 6a, wherein the first insulating layer covers the transistor in a thickness direction of the electro- optical device, the first light shielding layer is disposed between the gate electrode and the scanning line in the thickness direction, the first light shielding layer is disposed between the transistor and the data line 6a in the thickness direction, and the light shielding portion is disposed to cover a part of the semiconductor layer in the thickness direction.


Response to Arguments
1.	Applicants argue that the Office Action should not reject claim 11 under 35 USC § 112 (a), because “Claim 11 has been amended to delete certain features and to add new features”.

1.	It is correct that claim 11 has been amended to delete certain features and to add new features.  However, said corrections were made to address the rejection of claim 11 under 35 USC § 112 (b) and not the rejection under 35 USC § 112 (a).


2.	Applicant’s arguments with respect to the rejection of the claims over Sato have been considered but are moot because the new numerals of the elements in the rejection, as disclosed in Sato’s device, renders a new ground of rejection.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).










O.N.								/ORI NADAV/
9/9/2022				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800